Citation Nr: 1212805	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, Type 2.

2.  Entitlement to an initial evaluation for right lower extremity clinical diabetic sensory motor peripheral neuropathy (peripheral neuropathy) rated at 10 percent prior to February 15, 2006 and rated at 40 percent thereafter.

3.  Entitlement to an initial evaluation for left lower extremity peripheral neuropathy rated at 10 percent prior to February 15, 2006 and rated 40 percent thereafter.

4.  Entitlement to an initial evaluation for right upper extremity peripheral neuropathy rated at 10 percent prior to February 15, 2006 and rated 30 percent thereafter.

5.  Entitlement to an initial evaluation for left upper extremity peripheral neuropathy prior to February 15, 2006 rated at 10 percent prior to February 15, 2006 and rated 20 percent thereafter.

6.  Entitlement to an effective date prior to May 13, 2008, for the award of a total disability rating due to individual employability (TDIU).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision rendered by the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to testify at an RO hearing in January 2006; however, he cancelled his hearing request in writing prior to the hearing.

TDIU was awarded in an August 2008 rating decision and was made effective on May 13, 2008.  The effective date of that award was not appealed to the Board.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Moreover, in this case, the Veteran specifically asserted unemployability in his June 2004 Notice of Disagreement with the initial ratings assigned for the grant of service connection for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Accordingly, the issue of an earlier effective date for the grant of TDIU is also on appeal before the Board and is reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial ratings for his service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a May 2009 statement, the Veteran reported that treatment records were available from the VA Medical Center (VAMC) in San Juan, Puerto Rico and the Community Based Outpatient Clinic (CBOC) in Arecibo.  Review of the claims file reflects that the Veteran receives ongoing VA medical treatment for these disorders; however, VA records are only current through July 2009, and more recent records are not available via Virtual VA.  Therefore, the RO must ensure that all pertinent VA treatment records dated since July 2009, including those from the San Juan VAMC and the Arecibo CBOC, are associated with the record.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded VA examinations for his service-connected peripheral neuropathy and diabetes disabilities in June 2008 and July 2008, respectively.  As these examinations are now almost four years old, and in light of the outstanding treatment records, the Veteran should be afforded contemporaneous VA examinations for these disabilities after any outstanding VA outpatient treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Board also notes that the July 2008 VA examination report indicates that the Veteran has bilateral senile cataracts and a progressive loss of vision related to his diabetes; however, there is no indication that these diabetic manifestations have been considered by the RO as part of the diabetic process.  This should be accomplished on remand.

As noted in the introduction, TDIU was awarded in an August 2008 rating decision and was made effective May 13, 2008.  As TDIU is a derivative claim to a claim for increased rating, a claim for a TDIU has also been pending since the Veteran appealed the initial ratings assigned for his service-connected diabetes and peripheral neuropathy.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted that he is unable to work due to inflammation of the sciatic nerve.  (See the May 2008 Application for Increased Compensation Based on Unemployability (VA Form 21-8940)).  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected diabetes mellitus and associated disabilities, for the period prior to May 13, 2008, would be most helpful in determining the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetes mellitus and clinical diabetic sensory motor peripheral neuropathy of the bilateral upper and lower extremities.  After securing any necessary authorizations for release of this information, any records that are not currently included in the claims file should be obtained and added to the file, including VA treatment records dated from July 2009 to the present, including those that are located at the VAMC in San Juan, Puerto Rico and the CBOC in Arecibo.    

2.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his diabetes and peripheral neuropathy symptoms, to include the impact of his diabetes and associated conditions on his ability to work since December 11, 2002.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After any additional medical records are obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus and diabetic peripheral neuropathy.  The claims folder and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.

The examiner must report all manifestations of the diabetes mellitus.  The examiner should state whether the diabetes mellitus requires regulation of activities (avoidance of strenuous occupational and recreational activities); and whether the disease is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider; or at least three hospitalizations per year or weekly visits to a diabetic care provider.

The examiner must also discuss the severity of all neurologic pathology affecting the bilateral upper and lower extremities.  The disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The examiner should also opine as to whether it is at least as likely as not that his service-connected diabetes mellitus and associated service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period between December 11, 2002, and May 13, 2008.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Finally, readjudicate the issues currently on appeal.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

